DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 3 is objected to because of the following informalities:  The individual compounds should be separated by commas.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  The individual compounds should be separated by commas.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  The individual compounds should be separated by commas.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3-4, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta et al. (WO 2015/102118 A1—machine translation relied upon) (hereinafter “Ikuta”) in view of Nishizeki et al. (JP 2010-215759—machine translation relied upon) (hereinafter “Nishizeki”) and Tominaga et al. (JP 2003-133075 A—machine translation relied upon) (hereinafter “Tominaga”).
Regarding claims 1, 3, and 9-16: Ikuta discloses an organic electroluminescence device comprising an anode, a cathode, and a first light-emission layer disposed between the anode and the cathode {paragraphs [0874], [0851]-[0855] and Table 11:Example 53}.
The first light-emission layer comprises a host material and a light-emitting dopant {paragraphs [0874] and [0854]}.
The light-emitting dopant has the structure shown below {(paragraphs [0874] and [0854]: Compound 1-2676 is the light-emitting dopant.), (paragraphs [0017], [0181], and [0703]: Compound 1-2676)}.

    PNG
    media_image1.png
    686
    938
    media_image1.png
    Greyscale

The light-emitting dopant emits blue light, and therefore the first light-emission layer is configured for emitting blue light {paragraph [0874]}.
The host material has the structure shown below {(paragraphs [0874] and [0854]: Compound BH1 is the host material.), (paragraphs [0763]-[0764]: Compound BH1)}.

    PNG
    media_image2.png
    947
    1224
    media_image2.png
    Greyscale

Ikuta does not exemplify that the first light-emission layer comprises an additional host material.
However, Ikuta does teach that multiple host materials can be used {paragraph [0332]}.
Nishizeki teaches organic electroluminescence devices {paragraphs [0557]-[0566]}. Nishizeki teaches that multiple hosts can be used in a light emitting layer {paragraph [0566]}. Nishizeki teaches that by using a plurality of types of host compounds, it is possible to adjust the transfer of electric charges, and it is possible to improve the efficiency of the organic electroluminescence device {paragraph [0566]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device of Ikuta by including an additional host material in the first light-emission layer, based on the teaching of Ikuta and Nishizeki. The motivation for doing so would have been to adjust the transfer of electric charges, and it is possible to improve the efficiency of the organic electroluminescence device, as taught by Nishizeki.
Ikuta as modified by Nishizeki does not teach that the additional host material can be a biscarbazole compound.
Tominaga teaches an organic electroluminescent device {paragraph [0018]}. The light-emitting comprises the carbazole derivative shown below as a host material {(paragraph [0018]), (p. 6, ¶ [0025]; The compound having the carbazole skeleton can be used as a hole transporting material or as a host material.), (p. 8, ¶ [0034]; The compound having the carbazole skeleton is exemplified by the compounds on pp. 5-6.), (p. 6, structure in upper right), (paragraph [0020]; the luminescent material can be a fluorescent material)}.
[AltContent: textbox (Tominaga’s Host Material)]
    PNG
    media_image3.png
    202
    348
    media_image3.png
    Greyscale


Therefore Tominaga’s host material shown above was a known carbazole derivative host material at the time of the invention.
Furthermore, Tominaga teaches that the host materials of Tominaga provide organic light-emitting devices with high durability, high efficiency, and high color purity {paragraphs [0007] and [0058]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic electroluminescence device taught by Ikuta as modified by Nishizeki by using Tominaga’s host material shown above, based on the teaching of Tominaga. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Tominaga’s host material shown above would have been a choice from a finite number of identified predictable solutions (the host materials exemplified by Tominaga), with a reasonable expectation of success. Furthermore, one of ordinary skill in the art would have been motivated to select a host material known to provide organic light-emitting devices with high durability, high efficiency, and high color purity, as taught by Tominaga.
In the resultant device, the anthracene derivative host material can be equated with the instant second host and the biscarbazole derivative host material can be equated with the instant first host.

Ikuta as modified by Nishizeki and Tominaga does not teach that the first host compound has a triplet energy higher than a triplet energy of the blue dopant and the second host compound has a triplet energy lower than the triplet energy level of the blue dopant.
Ikuta as modified by Nishizeki and Tominaga teaches the claimed invention above but fails to teach that the first host compound has a triplet energy higher than a triplet energy of the blue dopant and the second host compound has a triplet energy lower than the triplet energy level of the blue dopant. It is reasonable to presume that the first host compound having a triplet energy higher than a triplet energy of the blue dopant and the second host compound having a triplet energy lower than the triplet energy level of the blue dopant is inherent to Ikuta as modified by Nishizeki and Tominaga. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
The instant specification describes that Ikuta’s Compound 1-2676 has a triplet energy of 2.47 eV {(paragraph [0132]: The NBD has the same structure as Compound 1-2676.), (Table 1, the NBD has a triplet energy of 2.47 eV.)}.
The instant specification describes that the host material of Tominaga has a triplet energy of 2.71 eV {(paragraph [0132]: Compound BH3 has the same structure as the host material of Tominaga.), (Table 1, the Compound BH3 has a triplet energy of 2.71 eV.)}. Thus, the triplet energy of the host material of Tominaga is higher than that of the 
The anthracene derivative host material of Ikuta has a similar structure to compounds BH2 and BH1 of the instant specification in that all three compounds have an anthracene core substituted only at the 9 and 10 positions by naphthalene or phenyl structures {paragraphs [0132] and [0143]: The structures of Compounds BH1 and BH2}. The instant specification describes that the compounds BH1 and BH2 have triplet energies of 1.85 eV and 1.75 eV {Table 1}. Therefore, given the structural similarities between the anthracene derivative host material of Ikuta and compounds BH2 and BH1 of the instant specification, the triplet energy of the anthracene derivative host material of Ikuta is lower than that of the blue dopant. 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Ikuta as modified by Nishizeki and Tominaga product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80. 

Regarding claim 4: 
As outlined above, Nishizeki teaches that by using a plurality of types of host compounds, it is possible to adjust the transfer of electric charges, and it is possible to improve the efficiency of the organic electroluminescence device {paragraph [0566]}. Therefore, increasing or decreasing the content of the first host or the second host would change the efficiency of the organic electroluminescence device.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the first light emission layer such that the content of the first host compound is lower than a content of the second host compound since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the efficiency of the organic electroluminescence device. 

Claims 5-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta et al. (WO 2015/102118 A1—machine translation relied upon) (hereinafter “Ikuta”) in view of Nishizeki et al. (JP 2010-215759—machine translation relied upon) (hereinafter “Nishizeki”) and Tominaga et al. (JP 2003-133075 A—machine translation relied upon) (hereinafter “Tominaga”) as applied to claims 1 and 13 above, and further in view of Steudel et al. (US 2006/0216411 A1) (hereinafter “Steudel”).
Regarding claims 5 and 18: Ikuta as modified by Nishizeki and Tominaga teaches the claimed invention except for that the conditions of Equation I of the current claim 5 (X+Y=24 where X denotes a ratio of a mass of the first host compound to a 
Ikuta teaches that the host materials are present in the emission layer in a range of preferably 90 to 99.95% by weight {paragraph [0333]}. Ikuta teaches that the dopant materials is present in the emission layer in a range of preferably 0.1% to 10% by weight {paragraph [0334]}.
As outlined above, Nishizeki teaches that by using a plurality of types of host compounds, it is possible to adjust the transfer of electric charges, and it is possible to improve the efficiency of the organic electroluminescence device {paragraph [0566]}. Therefore, increasing or decreasing the content of the first host or the second host would change the efficiency of the organic electroluminescence device.
Steudel teaches that the concentration of a fluorescent dopant must be high enough that the organic electroluminescence device has high efficiency while not so high that quenching of luminescence occurs {paragraph [0070]}.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the first light emission layer such that the content of the first host compound, the content of the second host compound, and the content of the dopant material such that the conditions of Equation I of the current claim 5 are met. This is because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 

Regarding claims 6 and 19: Ikuta as modified by Nishizeki and Tominaga teaches the claimed invention except for that the conditions of Equation I of the current claim 5 (X+Y=24 where X denotes a ratio of a mass of the first host compound to a mass of the blue dopant, and Y denotes a ratio of a mass of the second host compound to the mass of the blue dopant) are met wherein Y is a rational number from 16 to 21. The results of Equation I and the values of X and Y are dependent on the relative contents of the first host, the second host, and the blue light emitting dopant. It should be noted that the concentrations of each of the first host, the second host, and the blue light emitting dopant are result effective variables. 
Ikuta teaches that the host materials are present in the emission layer in a range of preferably 90 to 99.95% by weight {paragraph [0333]}. Ikuta teaches that the dopant materials is present in the emission layer in a range of preferably 0.1% to 10% by weight {paragraph [0334]}.
As outlined above, Nishizeki teaches that by using a plurality of types of host compounds, it is possible to adjust the transfer of electric charges, and it is possible to improve the efficiency of the organic electroluminescence device {paragraph [0566]}
Steudel teaches that the concentration of a fluorescent dopant must be high enough that the organic electroluminescence device has high efficiency while not so high that quenching of luminescence occurs {paragraph [0070]}.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the first light emission layer such that the content of the first host compound, the content of the second host compound, and the content of the dopant material such that the conditions of Equation I of the current claim 5 are met are met wherein Y is a rational number from 16 to 21. This is because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the efficiency of the organic electroluminescence device.

Regarding claim 7: 
Ikuta teaches that the host materials are present in the emission layer in a range of preferably 90 to 99.95% by weight {paragraph [0333]}. Ikuta teaches that the dopant materials is present in the emission layer in a range of preferably 0.1% to 10% by weight {paragraph [0334]}.
As outlined above, Nishizeki teaches that by using a plurality of types of host compounds, it is possible to adjust the transfer of electric charges, and it is possible to improve the efficiency of the organic electroluminescence device {paragraph [0566]}. Therefore, increasing or decreasing the content of the first host or the second host would change the efficiency of the organic electroluminescence device.
Steudel teaches that the concentration of a fluorescent dopant must be high enough that the organic electroluminescence device has high efficiency while not so high that quenching of luminescence occurs {paragraph [0070]}.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the first light emission layer such that the content of the first host compound, the content of the second host compound, and the content of the dopant material such that the conditions of Equation I of the current claim 5 are met wherein a ratio between X and Y is in a range from 1:9 to 4:6. This is because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the efficiency of the organic electroluminescence device. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta et al. (WO 2015/102118 A1—machine translation relied upon) (hereinafter “Ikuta”) in view of Nishizeki et al. (JP 2010-215759—machine translation relied upon) (hereinafter “Nishizeki”) and Tominaga et al. (JP 2003-133075 A—machine translation relied upon) (hereinafter “Tominaga”) as applied to claims 1 and 14 above, and further in view of Ikeda et al. (US 2006/0043858 A1) (hereinafter “Ikeda”).
Regarding claim 8: Ikuta as modified by Nishizeki and Tominaga teaches all of the features with respect to claim 1, as outlined above.
However, Ikuta as modified by Nishizeki and Tominaga does not exemplify an anthracene host material having a triplet energy that is approximately 1.85 eV.
Ikuta teaches that the host materials of the light emission layer of Ikuta can be anthracene derivatives {paragraph [0335]}.
Ikeda teaches organic electroluminescence devices comprising anthracene derivatives in the light emitting layer {paragraphs [0005]-[0007]}.
The anthracene derivatives have the structure of formula (1) or (2) of Ikeda and is exemplified by the compound shown below {(paragraphs [0005]-[0007]: The anthracene derivatives of the disclosure have the structure of formula (1) or (2) of Ikeda.), (paragraph [0041]: The anthracene derivatives having the structure of formula (1) of Ikeda are exemplified by compounds AN1 through AN60.), (p. 11, Compound AN50)}.

    PNG
    media_image4.png
    768
    1560
    media_image4.png
    Greyscale

The anthracene derivatives of Ikeda are used to host fluorescent light emitting dopants {paragraphs [0064]-[0065] and [0139]}.
The anthracene derivatives of Ikeda enable organic electroluminescence devices having good efficiency and long lifetimes {paragraphs [0005] and [0153]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have replace the anthracene derivative host of Ikuta with the anthracene compound of Ikeda shown above, based on the teaching of Ikeda. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Ikeda’s compound shown above would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials—such as the compounds of Ikeda which were known to enable organic electroluminescence devices having good efficiency and long lifetimes—to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Ikuta as modified by Nishizeki, Tominaga, and Ikeda teaches the claimed 
The instant specification describes that the host material of Tominaga has a triplet energy of 2.71 eV {(paragraph [0132]: Compound BH3 has the same structure as the host material of Tominaga.), (Table 1, the Compound BH3 has a triplet energy of 2.71 eV.)}. 
The anthracene derivative host material of Ikeda has a similar structure to compound BH1 of the instant specification, the only differences being the lack of methyl groups on the compound of Ikeda {paragraph [0132]: The structure of Compound BH1}. The instant specification describes that the compound BH1 has a triplet energies of 1.85 eV {Table 1}. Therefore, given the structural similarities between the anthracene derivative host material of Ikeda and compound BH1 of the instant specification, the triplet energy of the anthracene derivative host material of Ikeda would be approximately 1.85 eV. 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Ikuta as modified by Nishizeki, Tominaga, and Ikeda product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Regarding claim 17: Ikuta as modified by Nishizeki and Tominaga teaches all of the features with respect to claim 14, as outlined above.
However, Ikuta as modified by Nishizeki and Tominaga does not teach that the anthracene host material is one of the compounds of the current claim 17.
Ikuta teaches that the host materials of the light emission layer of Ikuta can be anthracene derivatives {paragraph [0335]}.
Ikeda teaches organic electroluminescence devices comprising anthracene derivatives in the light emitting layer {paragraphs [0005]-[0007]}.
The anthracene derivatives have the structure of formula (1) or (2) of Ikeda and is exemplified by the compound shown below {(paragraphs [0005]-[0007]: The anthracene derivatives of the disclosure have the structure of formula (1) or (2) of Ikeda.), (paragraph [0041]: The anthracene derivatives having the structure of formula (1) of Ikeda are exemplified by compounds AN1 through AN60.), (p. 11, Compound AN7)}.

    PNG
    media_image5.png
    664
    1561
    media_image5.png
    Greyscale

The anthracene derivatives of Ikeda are used to host fluorescent light emitting dopants {paragraphs [0064]-[0065] and [0139]}.
The anthracene derivatives of Ikeda enable organic electroluminescence devices having good efficiency and long lifetimes {paragraphs [0005] and [0153]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have replace the anthracene derivative host of Ikuta with the anthracene compound of Ikeda shown above, based on the teaching of Ikeda. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Ikeda’s compound shown above would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials—such as the compounds of Ikeda which were known to enable organic electroluminescence devices having good efficiency and long lifetimes—to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ikuta et al. (WO 2015/102118 A1—machine translation relied upon) (hereinafter “Ikuta”) in view of Nishizeki et al. (JP 2010-215759—machine translation relied upon) (hereinafter “Nishizeki”) and Tominaga et al. (JP 2003-133075 A—machine translation relied upon) (hereinafter “Tominaga”) as applied to claim 1 above, and further in view of Liao et al. (US 2003/0170491 A1) (hereafter “Liao ‘491”).
Regarding claim 20: Ikuta as modified by Nishizeki and Tominaga teaches all of the features with respect to claim 1, as outlined above.
Ikuta as modified by Nishizeki and Tominaga does not teach that the organic electroluminescence device further comprises a second light-emission layer for emitting light of a wavelength longer than a blue light wavelength, and a charge generation layer disposed between the first light-emission layer and the second light-emission layer.
Liao ‘491 teaches an white light emitting organic light emitting device that comprises three organic layers, each comprising a stack of layers, between the first organic layer and the second electrode {Fig. 7 as described in paragraphs [0071]-[0072]}. 
The light is emitted from the device in the direction form the first electrode to the second electrode {Fig. 7 as well as the description of Fig. 7 in paragraphs [0071]-[0072] indicates that the light is emitted through the anode and the substrate—which is being equated with the instant second electrode}.
Each organic layer is an individual stack of organic layers {(paragraph [0072]: Organic EL unit 220.1, organic EL unit 220.2, and organic EL unit 220.3 are being equated with the organic layers of the instant claims.), (paragraph [0049] describes the generalized structure of a stacked structure of the disclosure of which Fig. 7 is a specific embodiment. Elements 220.1 to 220.N are the organic EL units and N is the number of organic EL units.), (paragraph [0054]: Each organic EL unit in the stacked OLED device can be the same and can comprise a multilayer structure.)}.
Each organic layer emits a different color light, one emitting blue light—the layer nearest the anode, one emitting green light—the middle layer, and one emitting red {paragraph [0072]: Organic EL unit 220.1, organic EL unit 220.2, and organic EL unit 220.3 are being equated with the organic layers of the instant claims and emit blue light, green light, and red light, respectively.}.
Liao ‘491 further teaches that the stacked configuration contains a charge generation layer between each of the organic layers {(Fig. 7 as described in paragraph [0072]: Doped connectors 230.1 and 230.2 are between the organic layers.),(p. 3, ¶ [0049]; Disposed between any two adjacent organic EL units is a doped organic connector 230.1 through 230.(N-1) where N is the number of organic EL units, which are being equated with the organic layers of the claims.), (paragraph [0050]; Electrons and holes are generated in, and separated from, each of the doped organic connectors.),(p. 4, ¶ [0059]; The doped organic connectors provide for efficient electron and hole injection into adjacent organic EL units.)}. 
The charge generation layer preferably includes one n-type doped organic layer and one p-type doped organic layer wherein the n-typed doped layer is disposed towards the anode side and the p-type doped layer is disposed towards the cathode side {paragraph [0059]}.
The white light emitting organic light emitting device is comprised in a display panel of a display device {(paragraph [0073]: The white light emitting organic light emitting device is comprised in a full color display.), (paragraph [0074: Figs. 8 and 9 describe an example display device comprising the white light emitting organic light emitting devices where the white light emitting organic light emitting devices are arranged in a panel.)}
Liao ‘491 sought to provide an organic light emitting device with improved brightness through implementation of a stacked configuration {p. 5, ¶ [0070]}. A stacked organic light emitting device using Liao ‘491’s configuration further has high luminance efficiency, increased lifetime, easy color adjustment, decreased driving voltage, and provides a stacked OLED with decreased optical absorption {p. 1, paragraphs [0009]-[0013]}. The stacked structure allows for whit light generation at improved efficiency and operational lifetime {paragraph [0072]}.
At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have modified the organic electroluminescence device of Ikuta as modified by Nishizeki and Tominaga by stacking two duplicate organic layers (the organic EL elements of Liao) over the organic layer of Ikuta as modified by Nishizeki and Tominaga using the configuration of Liao ‘491 described above where the organic layer emits blue light, one organic layer emits green light, and one organic layer emits red light and including the device in the display device of Liao ‘491 wherein each organic EL element is connected by a charge generating layer comprising an n-type charge generation layer and a p-type charge generation layer as described above, as taught by Liao ‘491. The motivation for doing so would have been to provide a display device comprising a white light emitting organic light emitting device with improved brightness through implementation of a stacked configuration, as well as to provide a whit light emitting organic light emitting device with high efficiency, and increased operational lifetime, easy color adjustment, decreased driving voltage, decreased optical absorption as a result of the stacked configuration, as taught by Liao ‘491.
In the resultant device either of the green emission layer or the red emission layer (each of which are disposed towards the cathode relative the blue light emitting first emission layer) can be equated with the instant 2nd emission layer.

Claims 1-3 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta et al. (WO 2015/102118 A1—machine translation relied upon) (hereinafter “Ikuta”) in view of Nishizeki et al. (JP 2010-215759—machine translation relied upon) (hereinafter “Nishizeki”) and Tominaga et al. (JP 2003-133075 A—machine translation relied upon) (hereinafter “Tominaga”).
Regarding claims 1-3 and 9-16: Ikuta discloses an organic electroluminescence device comprising an anode, a cathode, and a first light-emission layer disposed between the anode and the cathode {paragraphs [0865], [0851]-[0855] and Table 11:Example 44}.
The first light-emission layer comprises a host material and a light-emitting dopant {paragraphs [0865] and [0854]}.
The light-emitting dopant has the structure shown below {(paragraphs [0865] and [0854]: Compound 1-2676 is the light-emitting dopant.), (paragraphs [0017], [0181], and [0703]: Compound 1-2676)}.

    PNG
    media_image6.png
    740
    906
    media_image6.png
    Greyscale

The light-emitting dopant emits blue light, and therefore the first light-emission layer is configured for emitting blue light {paragraph [0865]}.
The host material has the structure shown below {(paragraphs [0865] and [0854]: Compound BH1 is the host material.), (paragraphs [0763]-[0764]: Compound BH1)}.

    PNG
    media_image2.png
    947
    1224
    media_image2.png
    Greyscale

Ikuta does not exemplify that the first light-emission layer comprises an additional host material.
However, Ikuta does teach that multiple host materials can be used {paragraph [0332]}.
Nishizeki teaches organic electroluminescence devices {paragraphs [0557]-[0566]}. Nishizeki teaches that multiple hosts can be used in a light emitting layer {paragraph [0566]}. Nishizeki teaches that by using a plurality of types of host compounds, it is possible to adjust the transfer of electric charges, and it is possible to improve the efficiency of the organic electroluminescence device {paragraph [0566]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device of Ikuta by including an additional host material in the first light-emission layer, based on the teaching of Ikuta and Nishizeki. The motivation for doing so would have been to adjust the transfer of electric charges, and it is possible to improve the efficiency of the organic electroluminescence device, as taught by Nishizeki.
Ikuta as modified by Nishizeki does not teach that the additional host material can be a biscarbazole compound.
Tominaga teaches an organic electroluminescent device {paragraph [0018]}. The light-emitting comprises the carbazole derivative shown below as a host material {(paragraph [0018]), (p. 6, ¶ [0025]; The compound having the carbazole skeleton can be used as a hole transporting material or as a host material.), (p. 8, ¶ [0034]; The compound having the carbazole skeleton is exemplified by the compounds on pp. 5-6.), (p. 6, structure in upper right), (paragraph [0020]; the luminescent material can be a fluorescent material)}.
[AltContent: textbox (Tominaga’s Host Material)]
    PNG
    media_image3.png
    202
    348
    media_image3.png
    Greyscale


Therefore Tominaga’s host material shown above was a known carbazole derivative host material at the time of the invention.
Furthermore, Tominaga teaches that the host materials of Tominaga provide organic light-emitting devices with high durability, high efficiency, and high color purity {paragraphs [0007] and [0058]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic electroluminescence device taught by Ikuta as modified by Nishizeki by using Tominaga’s host material shown above, based on the teaching of Tominaga. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Tominaga’s host material shown above would have been a choice from a finite number of identified predictable solutions (the host materials exemplified by Tominaga), with a reasonable expectation of success. Furthermore, one of ordinary skill in the art would have been motivated to select a host material known to provide organic light-emitting devices with high durability, high efficiency, and high color purity, as taught by Tominaga.
In the resultant device, the anthracene derivative host material can be equated with the instant second host and the biscarbazole derivative host material can be equated with the instant first host.

Ikuta as modified by Nishizeki and Tominaga does not teach that the first host compound has a triplet energy higher than a triplet energy of the blue dopant and the second host compound has a triplet energy lower than the triplet energy level of the blue dopant.
Ikuta as modified by Nishizeki and Tominaga teaches the claimed invention above but fails to teach that the first host compound has a triplet energy higher than a triplet energy of the blue dopant and the second host compound has a triplet energy lower than the triplet energy level of the blue dopant. It is reasonable to presume that the first host compound having a triplet energy higher than a triplet energy of the blue dopant and the second host compound having a triplet energy lower than the triplet energy level of the blue dopant is inherent to Ikuta as modified by Nishizeki and Tominaga. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
The instant specification describes that the host material of Tominaga has a triplet energy of 2.71 eV {(paragraph [0132]: Compound BH3 has the same structure as the host material of Tominaga.), (Table 1, the Compound BH3 has a triplet energy of 2.71 eV.)}. 
The anthracene derivative host material of Ikuta has a similar structure to compounds BH2 and BH1 of the instant specification in that all three compounds have {paragraphs [0132] and [0143]: The structures of Compounds BH1 and BH2}. The instant specification describes that the compounds BH1 and BH2 have triplet energies of 1.85 eV and 1.75 eV {Table 1}. Therefore, given the structural similarities between the anthracene derivative host material of Ikuta and compounds BH2 and BH1 of the instant specification, the triplet energy of the anthracene derivative host material would be similar to those of the instant compounds BH1 and BH2.
The instant specification describes that Ikuta’s Compound 1-2676 has a triplet energy of 2.47 eV {(paragraph [0132]: The NBD has the same structure as Compound 1-2676.), (Table 1, the NBD has a triplet energy of 2.47 eV.)}. Ikuta’s Compound 1-2676 is structurally similar to Ikuta’s Compound 1-2681 due to the same core fused ring structure. Therefore, given the structural similarities between the two compounds the triplet energy of Ikuta’s Compound 1-2681 would be similar enough to the triplet energy of Ikuta’s Compound 1-2676 such that the triplet energy of the anthracene derivative host material was lower than the triplet energy of Ikuta’s Compound 1-2681 and the triplet energy of Tominaga’s host material would be higher than the triplet energy of Ikuta’s Compound 1-2681.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Ikuta as modified by Nishizeki and Tominaga product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.